FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                              September 13, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                  Clerk of Court
                                 TENTH CIRCUIT



 ROGER PALMER, on behalf of
 himself and all others similarly
 situated,

               Plaintiff - Appellant,                   No. 10-8037
          v.                                           (D. Wyoming)
 RITA BUGE; KATHY LA MOINES;                  (D.C. No. 2:09-CV-00201-ABJ)
 CRAIG LA MOINES; BARBARA
 OLDANI; VINCENT ROSS, AKA
 Skipper Ross; TONY ROSS;
 CHEYENNE POLICE
 DEPARTMENT; LARAMIE
 COUNTY DISTRICT ATTORNEY’S
 OFFICE,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Roger Palmer appeals pro se from a district-court order granting the

motions to dismiss of the defendants, and from later orders denying his motions

for reconsideration. We affirm the district court. The Laramie County District

Attorney’s office is protected from suit by sovereign immunity and Mr. Palmer’s

claims are time-barred.

I.    BACKGROUND

      Mr. Palmer filed his complaint on August 25, 2009, in the United States

District Court for the District of Wyoming. On February 12, 2010, he filed an

amended complaint. The complaint is so discursive that it is virtually impossible

to determine what he believes to be his causes of action, but his primary issue

appears to be a search and seizure on May 23, 2005, and he appears to be suing

under 42 U.S.C. § 1983. On March 19, 2010, the district court dismissed the case

with prejudice. One ground for the dismissal was that the complaint was barred

by the applicable statute of limitations. Mr. Palmer later filed several motions

seeking reconsideration, which the district court denied in orders on April 13 and

20, 2010. Mr. Palmer appealed on April 28, and we have jurisdiction under

28 U.S.C. § 1291.

II.   DISCUSSION

      The statutory limitations period in Wyoming for claims under § 1983 is

four years. See Sullivan v. Bailiff, 867 F. Supp. 992 (D. Wyo. 1994); Parkhurst v.

Lampert, 264 F. App’x 748, 749 (10th Cir. 2008). The events Mr. Palmer

                                        -2-
complains of allegedly occurred on May 23, 2005. This was more than four years

before he filed his original complaint on August 25, 2009, so his claims are

barred. Although Mr. Palmer argues in his reply brief that his claims are not

barred because there is “[n]o statute of limitations for any criminal prosecution,”

Aplt. Reply Br. at 13, Mr. Palmer filed a civil law suit, and criminal statutes of

limitations are not relevant to his claims. Some events alleged in the complaint

occurred after the 2005 search; but we can discern no causes of action against any

of the defendants that could be based on those alleged events, particularly since

most of the allegations concern the district attorney’s office, which is protected

against suit by sovereign immunity, see Board of Trustees v. Garrett, 531 U.S.

356, 363 (2001); Wyo. Stat. Ann. §§ 9-1-801 to -811.

III.   CONCLUSION

       We AFFIRM the district court’s dismissal of Mr. Palmer’s case and its

orders denying reconsideration. We DENY his motion for leave to proceed in

forma pauperis.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -3-